Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barwood (WO2010/121271) in view of Beck (EP1905385A2).

In regard to claim 1, Barwood teaches a method for anchoring a tendon to bone, comprising: 
manipulating an implant 452 to engage a tendon 200 with a tendon engaging feature 464 extending distally from a distal end of the implant (fig 33 for implant; fig 14 for method); 
inserting the implant 452, with the tendon 200 coupled to the tendon engaging feature 464, into a bone hole 204 such that the trailing end 212 of tendon 200 extends along a recess 272 formed between a pair of ribs 266 extending longitudinally between a proximal and distal end of the implant 100 (figure 14, for method tendon exists around the outside of the implant; for 33 for implant used).
While Barwood teaches the method may be used with other implants (page 7, paragraph 2), Barwood does not teach the implant comprises a sheath and an expander.
Beck teaches an implant that comprises a sheath 12 and an expander 14 and inserting an expander 14 into the sheath 12 to cause the sheath to expand radially outward to thereby anchor the tendon and the sheath within the bone hole. (fig 1; [0006]) and a tendon engaging feature 50 at a distal end of the implant (fig 5; [0020].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the two part implant body arrangement (sheath and expander) of Beck in place of the single implant body of Barwood because the sheath and expander provides better fixation which is simple and easy to install [0004-0005].  This rejection is only intended to substitute the sheath and expander for the body of the implant (452) and not the second stage of the implant (464, legs 460) including the prongs.  
In regard to claim 2, Barwood meets the claim limitations as discussed in the rejection of claim 1, and further teaches the tendon engaging feature 464 comprises prongs that penetrate through the tendon to couple the tendon to the sheath (page 14; lines 25-29: may penetrate into the tendon)
In regard to claim 11, Barwood meets the claim limitations as discussed in the rejection of claim 2, wherein the prongs 464 extend distally from the sheath such that the prongs are parallel to one another (see parallel prongs 464 in figure 33).
In regard to claim 12, Barwood meets the claim limitations as discussed in the rejection of claim 1, but does not specifically teach the engaging of the tendon occurs at a location proximal to and laterally offset from the bone hole (fig 9-13).  The location of tendon engaging appears to be no more than design choice and does not appear to have any significance.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to perform engaging of the tendon at a location proximal to and laterally offset from the bone hole. Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04I
In regard to claim 13, Barwood meets the claim limitations as discussed in the rejection of claim 1, and further teaches tensioning the tendon 200 to a desired tension prior to the engaging of the tendon. (Page 7, last paragraph: tendon 200 may still be attached to its original anchor point; therefore tension would already be applied to the tendon.  Please note, a desired tension could be any amount of tension under the broadest reasonable interpretation as well.)
In regard to claim 16, Barwood meets the claim limitations as discussed in the rejection of claim 1, and further teaches a height of each of the pair of ribs 266 relative to the exterior surface of the sheath decreases in a proximal-to-distal direction.  As shown in figure 4, 14, 15 the ends of the ribs are tapered and therefore the height decreases in the proximal-distal direction.  The claim is not clear as to what the decrease is in comparison to.

Claims 5-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barwood (WO2010/121271) in view of Beck (EP1905385A2) and further in view of Magen (2005/0065533A1) and further in view of Measure.

In regard to claim 5, Barwood teaches a method for anchoring a tendon to a bone, comprising;  
positioning a tendon 200 across a bone hole 204 (fig 10) and maintaining the tendon at a desired tension (any tension may be a desired tension under the broadest reasonable interpretation, see fig 10-11); 
positioning as implant 452 having a pair of tendon engaging features 464 extending distally from the implant (fig 33 for implant) proximate to the tendon (fig 10-11, 14 for method); 
the implant is inserted over the tendon using the tendon engaging features 464; therefore the tendon engaging features are used to measure the location of insertion for the rest of the implant to be inserted); 
and engaging the tendon 200 at the engagement point with the pair of tendon engaging features 464 and inserting the implant 452 with the tendon 200 coupled thereto into the bone hole 204 (see fig 12; 14 for method).
While Barwood teaches the method may be used with other implants (page 7, paragraph 2), Barwood does not teach the implant comprises a sheath and an expander or the measurement method as claimed.
Beck teaches an implant that comprises a sheath 12 and an expander 14 (fig 1; [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the implant body (sheath and expander) of Beck in place of the implant body(452) of Barwood because the sheath and expander provides better fixation which is simple and easy to install [0004-0005].  This rejection is only intended to substitute the sheath and expander for the body of the implant (452) and not the second stage of the implant (464, legs 460) including the prongs.  
Magen teaches the distance from the anchor engagement to the bone hole being measured during a surgical procedure.  [0071: probe within the bone tunnel to measure its length; flange is set so that the overall length of the system matches the bone tunnel]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to measure the bone tunnel and engagement point of the tendon as taught by Magen in order to ensure the optimal graft healing zones are within the bone tunnel [0071].
While the combination of Barwood in view of Magen does not teach the distance being measured by the tendon engaging features themselves of Barwood, this measurement method is a well-known concept in measurements called unit iteration.
Measure teaches the concept of unit iteration which is a well-known measurement method (see figure with screen shot of video below) where an object is rotated to move it along the object being measured.  Accordingly, when the method of Measure is applied to the method of Barwood, the distance will be measured by rotating the sheath to move the prongs along the tendon.
It would have been obvious to one of ordinary skill in the art of measurements at the time the invention was filed to use Measure’s unit iteration method of measurement as a functional substitution for where a measurement tool is unavailable.  MPEP 2144
In regard to claim 6, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches the distance is substantially equal to a depth of the bone hole.  Under the broadest reasonable interpretation almost anything within the range of the implant size would be substantially equal to a depth of the bone hole and therefore this limitation is met as shown in figure 16-18, figures 10-12.  However, it is noted that Magen further teaches measuring the engagement point to be substantially equal to the depth of the bone hole [0071].
In regard to claim 7, Barwood meets the claim limitations as discussed in the rejection of claim 5, and while Barwood in view of Beck teaches measuring the tendon, the combination does not teach using a rotating object (sheath) to make that measurement. 
Measure further teaches the concept of unit iteration which is a well-known measurement method (see figure with screen shot of video below) where an object is rotated to move it along the object being measured (see arrows in screen shot).  Accordingly, when the method of Measure is applied to the method of Barwood, the distance will be measured by rotating the sheath to move the prongs along the tendon.
In regard to claim 8, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches the engaging of the tendon at the engagement point with the pair of tendon engaging features includes penetrating the tendon with the pair of tendon engaging features 464 (page 14, lines 25-29: may penetrate into the tendon) to couple the tendon to the sheath.
In regard to claim 9, Barwood meets the claim limitations as discussed in the rejection of claim 5, but does not teach the engaging of the tendon takes place at a location proximal to and laterally offset from the bone hole.  The location of tendon engaging appears to be no more than design choice and does not appear to have any significance.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to perform engaging of the tendon at a location proximal to and laterally offset from the bone hole. Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04I
In regard to claim 10, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches tensioning the tendon 200 to a desired tension prior to the engaging of the tendon. (Page 7, last paragraph: tendon 200 may still be attached to its original anchor point; therefore tension would already be applied to the tendon.  Please note, a desired tension could be any amount of tension under the broadest reasonable interpretation as well.)
In regard to claim 17, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches a height of each of the pair of ribs 266 relative to the exterior surface of the sheath decreases in a proximal-to-distal direction.  As shown in figure 4, 14, 15 the ends of the ribs are tapered and therefore the height decreases in the proximal-distal direction.  The claim is not clear as to what the decrease is in comparison to.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Barwood (WO2010/121271) in view of Bech (EP1905385A1) does not teach “prior to inserting the sheath into the bone hole, anchoring the sheath, with the tendon coupled thereto, to a guidewire” in combination with the other claim limitations.
Response to Arguments
In regard to the 103(a) rejection of claims 1-2 and 11-13 as unpatentable over Barwood (WO2010/121271) in view of Bech (EP1905385A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 5-10 as unpatentable over Barwood (WO2010/121271) in view of Bech (EP1905385A1) and further in view of Magen (2005/0065533A1) and further in view of Measure, the applicant’s arguments have been fully considered but are not found convincing.  The applicant argues that the combination of reference does not teach the tendon engaging features are used for the measurement.  As discussed in the Non-final rejection dated 3/30/2022, the concept of unit iteration uses an object to measure distance and therefore when this concept is applied to Barwood in view of Magen, the tendon engaging features will be used to make this measurement. The applicant is unclear as to why the tendon engaging features could not or would not be used for this purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774